DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments to the claims have been recorded.


Response to Amendment
Regarding Applicant’s arguments that “Chen only discloses a single controller Fig. 1, 14 that communicates with multiple components 16a — 16n, that have associated sensors 15a-15n. 
The components 16a-16n are not other electronic control devices having the limitations of
the “another electronic control device” as recited by claim 1. While Chen suggests that
the Fault Sensor Monitoring System 10 receives inputs from other control modules
(Col. 2, Lines 25-30), there is no disclosure or suggestion that the Fault Sensor
Monitoring System communicates with other control modules as claimed to control a
second object. Therefore, it is clear that Chen does not disclose “a communication unit
that performs communication with another electronic control device that controls a
second control object” with the added limitations in amended claim 1 to the “another
electronic control device.”” Examiner strongly disagrees with respect to “Chen only discloses a single controller.” Chen Col.2 line 66, clearly teaches “at least one control module 14. The control module 14 controls one or more components 16a-16n of the vehicle 12. Also Chen Col.3 line 10, the control module 14 includes at least one processor 18.   

Regarding “The components 16a-16n are not other electronic control devices having the limitations of the “another electronic control device” as recited by claim 1.” And “there is no disclosure or suggestion that the Fault Sensor Monitoring System communicates with other control modules as claimed to control a second object.” Examiner strongly disagrees, Again Chen Col.2 line 66 states “The control module 14 controls one or more components 16a-16n of the vehicle 12. The components 16a-16n may be associated with autonomous or semi-autonomous systems of the vehicle 12. For example, the control module 14 controls vehicle components 16a-16n of a braking system (not shown), a steering system (not shown), and/or a chassis system (not shown) of the vehicle 12 each of which may be autonomously controlled (e.g., without driver input) and/or semi-autonomously controlled (e.g., with some driver input).”  Chen does not control the breaks themselves but rather the components of a breaking system.  Chen “Co.3 line The I/O devices 22 communicate with one or more sensors and/or actuators associated with the components 16a-16n of the vehicle 12.” Chen clearly teaches that at least one controller communicates with other control modules i.e. sensors or actuators associated with the components 16a-n. Additionally, each component 16a, 16b, 16c …16n are associated with the other control modules.

Applicant’s arguments with respect to the remaining amended claims have been considered but are moot because the arguments do not apply to the new references being used in the current rejection.
Examiner acknowledges Applicant’s request for an interview if the claims where to be rejected.  Art was found to address Applicant’s amendments and as such an interview with Applicant would be fruitful once Applicant has reviewed the new art found.  Examiner has not found any readily available allowable subject matter to present to Applicant.  Examiner has further requested that during the review of this O.A., if any protentional allowable subject matter was found, Examiner will contact Applicant for approval of Examiner’s amendments to place the claims in condition for allowance. 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Chen US 10,204,461 in view of Furumi US 20040007416.
Regarding claim 1, Chen teaches an electronic control device, comprising: 
	one or more processors and one or more non-transitory computer-readable storage media, the non-transitory computer- readable storage media having stored thereon at least:
a control command generation unit that generates (Chen Fig.2 #36) and outputs a control command for controlling (Chen Fig.2#48) a first control object (Chen Fig.1 #16a as first control object.  Also Col.5 Line 10, The control value 48 is to be used by the component control systems 26 for controlling the component 16a-16n.); 

a communication unit that performs communication with another electronic control device that controls a second control object; (Chen Fig.1 #14 control module 14 controls one or more components 16A-16N)

a communication abnormality determination unit (Chen Fig.2 #34) that determines whether communication with the another electronic control device by the communication unit is abnormal; and (Chen Col.4 Line 63; The fault detection module 34 evaluates the inputs to determine if a fault in a sensor has occurred.)

a reset determination unit (Chen Fig 2. #32 Also Fig.1 #26) that determines whether the another electronic control device is reset based on a change in a sensor signal related to a state of the second control object (Chen Fig.3. #180, 190, 230, and rest at 235. Also  Col. 7 Line 15 ;the fault state count is reset to zero at 235 and the fault free measured value is then provided to the component control systems 26 for controlling the vehicle 12 at 250; and the fault state is provided to the component control systems 26 at 260.) when the communication abnormality determination unit determines that the communication with the another electronic control device is abnormal, (Chen Fig. 3 #190 as pathed out above and Col.4 Line 63; The fault detection module 34 evaluates the inputs to determine if a fault in a sensor has occurred. The fault detection module 34 sets a fault state 46 that is associated with the sensor being monitored based on the determination.  For example, the fault state may be set to one indicating that a fault has been detected or zero indicating that a fault has not been detected.) 
wherein the another electronic control device comprises one or more processors and one or more non-transitory computer-readable storage media, the non- transitory computer-readable storage media having stored thereon at least: -2- (Chen Col.2 line 40, which may carry out a variety of functions under the control of one or more microprocessors or other control devices. Also Col.3 line 35; The processor 18 can be any custom made or commercially available processor, a central processing unit (CPU), an auxiliary processor among several processors associated with the control module 14)

7381390.1Applicant: HITACHI AUTOMOTIVE SYSTEMS, LTD. Regarding Furumi, 
Application No.: 16/472,533 a second control command generation unit that generates and outputs a second control command for controlling the second control object; (Furumi; Fig.3 second control #32B controlling second control object #19B).

a second communication unit that performs communication with the electronic control device that controls the second control object; (Furumi; Fig.3 commutation unit #31b to second control #32B controlling second control object #19B) It is noted that the control lines also perform communication with the electronic control device that controls the second control object. 
 a second communication abnormality determination unit that determines whether communication with the electronic control device by the second communication unit is abnormal, (Furumi para 29; when only one of the two motors is operating, motor failure detection is carried out. Also Fig.10 #242; Fig.11 #251, Fig. 12, Fig. 14-16; para 32)

wherein the first control object is a first steering control motor, (Furumi Fig.3 #19A)

the second control object is a second steering control motor, (Furumi Fig.3 #19B)

the sensor signal related to a state of the second control object is a rotational torque of the second steering control motor. (Furumi Fig.3 #31B, T; para 80; steering torque signal T) Therefore it was well known at the time the invention was filed and would have been obvious to one of ordinary skill in the art to combine the teachings of Chen in view of Furumi for the purpose of steering system with tow motors such that the claimed invention as a whole would have been obvious. 

Regarding claim 2, Chen and Furumi teach all of the limitations of claim 1 and further teaches, wherein the reset determination unit determines that the another electronic control device is reset when the sensor signal changes to be within a predetermined reset determination area. (Chen Col.4 Line 63; The fault detection module 34 evaluates the inputs to determine if a fault in a sensor has occurred. The fault detection module 34 sets a fault state 46 that is associated with the sensor being monitored based on the determination.  For example, the fault state may be set to one indicating that a fault has been detected or zero indicating that a fault has not been detected.) Also (Fig.3 #230 and 235 and Col.7 Line.6 If, at 230, the fault state of a sensor is not set to one, the fault state count is reset to zero at 235 and the fault free measured value is then provided to the component control systems 26 for controlling the vehicle 12 at 250; and the fault state is provided to the component control systems 26 at 
260.)

Regarding claim 3, Chen and Furumi teach all of the limitations of claim 1 and further teaches, wherein the reset determination unit determines that the another electronic control device is reset when a change amount of the sensor signal per predetermined unit time exceeds a predetermined threshold value. (Chen Col.5 Line 33; the method 100 of FIG. 3 may be enabled to run continuously, may be scheduled to run at predetermined time intervals during operation of the vehicle 12 and/or may be scheduled to run based on predetermined events.) Examiner notes that method 100 of Fig. 3 is implemented on device 14 of fig. 2 which was used to reject claim 1. Also (Fig.3 #230 and 235 and Col.7 Line.6 If, at 230, the fault state of a sensor is not set to one, the fault state count is reset to zero at 235 and the fault free measured value is then provided to the component control systems 26 for controlling the vehicle 12 at 250; and the fault state is provided to the component control systems 26 at 
260.)

Regarding claim 4, Chen and Furumi teach all of the limitations of claim 1 and further teaches, wherein the reset determination unit determines that the another electronic control device is reset when the sensor signal monotonically increases or monotonically decreases within a predetermined determination time.( Chen Col.5 Line 33; the method 100 of FIG. 3 may be enabled to run continuously, may be scheduled to run at predetermined time intervals during operation of the vehicle 12 and/or may be scheduled to run based on predetermined events.) Examiner notes that this is done to detect spikes or outliers [monotonically or outside a threshold] over time.   Chen Fig.3 #180, 190, 230 and 235 and Col.6 Line. 21; At 180, a dynamic adaptive fault threshold that changes over time is computed.  For example, the dynamic adaptive threshold is built up from an average of a series of instantaneous adaptive fault thresholds built up over a time period.  The residual differences between the measured sensor values and the virtual sensor values are compared with the dynamic adaptive fault threshold.  If the residual differences between the measured sensor values and the virtual sensor values exceed the dynamic adaptive fault threshold, a fault state count associated with a particular sensor to register a potential fault with that sensor is incremented at 200.

Regarding claim 5, Chen and Furumi teach all of the limitations of claim 1 and further teaches, wherein the control command generation unit stops the output of the control command when the reset determination unit determines that the another electronic control device is not reset. (Chen Col. 7 Line 6 If, at 230, the fault state of a sensor is not set to one [not rest], the fault state count is reset to zero at 235 and the fault free measured value is then provided to the component control systems 26 for controlling the vehicle 12 at 250; and the fault state is provided to the component control systems 26 at 260.  The method continues at 270 by waiting for a next sample of data to be received.[i.e. stops the output for the control command]) Also. (Col.5 line.7; The control value 48 is to be used by the component control systems 26 for controlling the component 16a-16n.  For example, when the fault state 46 indicates that a fault has been detected, the signal reconstruction module 36 sets the control value 48 based on the virtual sensor values 38. [i.e. control value is stopped base on the sensor, in its place the virtual sensor is used]).

Regarding claim 6, Chen and Furumi teach all of the limitations of claim 1 and further teaches, wherein the control command generation unit continues the output of the control command when the reset determination unit determines that the another electronic control device is reset. (Chen Col.7. line 12; If, at 230, the fault state of a sensor is not set to one, the fault state count is reset to zero at 235 and the fault free measured value is then provided to the component control systems 26 for controlling the vehicle 12 at 250; and the fault state is provided to the component control systems 26 at 260.) Here the fault is fixed and normal operation commenced. 

Regarding claim 7, Chen and Furumi teach all of the limitations of claim 1 and further teaches, wherein the control command generation unit limits a control amount of the first control object in the control command when the communication abnormality determination unit determines that the communication with the another electronic control device is abnormal.(Chen Col.5 Line 40; These parameters include the initial fault state (S) [abnormal] of the sensors 15a-15n, an initial static fault bound gain (B.sub.s), an initial dynamic fault bound gain (B.sub.d), an initial dynamic threshold window size (W.sub.F), an initial fault state count (n.sub.F), an initial fault state window size (N.sub.F), and vehicle parameters (P)…. These parameters may be pre-determined or may be computed upon initialization of the method 100.) It is noted that the control amount of the vehicle parameters are limited because they are computed based on the fault bound gain and dynamic fault bound gain.

Regarding claim 8, Chen and Furumi teach all of the limitations of claim 7 and further teaches, wherein the reset determination unit determines that the another electronic control device is not reset when a change amount of the sensor signal matches the limited control amount. (Chen Col. 7 Line 6; If, at 230, the fault state of a sensor is not set to one [not reset; matches limited control amount of 0 indicating a fault], and the fault state is provided to the component control systems 26 at 260.  Also. (Col.5 line.7; when the fault state 46 indicates that a fault has been detected, the signal reconstruction module 36 sets the control value)

Regarding claim 9, Claim 9 is rejected using the same rejections as made to claim 1 in addition to (Chen Col.1 Line.22; Sensor monitoring systems require two sensors.  For example, a primary sensor output is compared with a secondary sensor output [Second reset determination unit], and if the primary sensor output deviates from the secondary sensor output by a fixed amount, then a fault of the sensor is registered.)   Applicant’s Drawings Fig.1 shows a first controller with a first reset determination unit and a second controller with a second control unit.  The two controllers are connected through a network 30.  It is noted that Chen also has a second control unit. (Chen Col.2 Line.66 the vehicle 12 includes at least one control module 14.  The control module 14 controls one or more components 16a-16n of the vehicle 12.) It is also noted that the control modules are also connected to sensor data 37 based on a vehicle model and some of the vehicle sensor data 37.

Claim 10 is rejected using the same rejections as made to claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIHAR A KARWAN whose telephone number is (571)272-2747.  The examiner can normally be reached on M-F 11am.-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on 469-295-9067.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SIHAR A KARWAN/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JAIME FIGUEROA/ Primary Examiner, Art Unit 3664